203 F.2d 566
Frank P. HOLLOWAY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11734.
United States Court of Appeals Sixth Circuit.
April 15, 1953.

Petition to Review Decision of the Tax Court.
Geo. E. H. Goodner, Washington, D. C., for petitioner.
H. Brian Holland, Charles S. Lyon, Charles W. Davis, Ellis N. Slack, W. Herman Schwatka and George F. Lynch, Washington, D. C., for respondent.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the Tax Court found that the corporate funds in question used by the petitioner in the years of 1944 and 1945 were taxable to him on the ground that they were essentially equivalent to taxable dividends, and it further appearing that the finding of the Tax Court is sustained by substantial evidence on the record as a whole,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the decision of the Tax Court be and is hereby affirmed.